DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                        MICHAEL MORGANSTEIN,
                              Petitioner,

                                       v.

  STATE OF FLORIDA, DEPARTMENT OF HIGHWAY SAFETY AND
 MOTOR VEHICLES, DIVISION OF DRIVER LICENSES, BUREAU OF
                ADMINISTRATIVE REVIEWS,
                       Respondent.

                                 No. 4D21-1876

                            [September 15, 2021]

  Petition for writ of certiorari to the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; James L. Martz, August A.
Bonavita, and Renatha S. Francis, Judges; L.T. Case No. 50-2020-CA-
000464-XXXX-MB.

   Heather Rose Cramer, Palm Beach Gardens, for petitioner.

   No response filed for respondent.

PER CURIAM.

   Petitioner seeks second-tier certiorari review of a circuit court order
quashing his license suspension and remanding for a further hearing.
As we did in Cordaro v. Department of Highway Safety & Motor Vehicles,
No. 4D21-1766, 2021 WL 3744415 (Fla. 4th DCA Aug. 25, 2021), we
deny the petition and certify conflict with McLaughlin v. Department of
Highway Safety & Motor Vehicles, 128 So. 3d 815 (Fla. 2d DCA 2012).

   Petition denied. Conflict certified.

CONNER, C.J., WARNER and LEVINE, JJ., concur.

                             *            *        *

   Not final until disposition of timely filed motion for rehearing.